IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,950


EX PARTE SCOTTIE DWAYNE HADNOT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 47,179-A IN THE 30TH DISTRICT COURT

FROM WICHITA COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
possession of a controlled substance and one count of evading arrest and sentenced to forty years'
and eighteen months' imprisonment, respectively.  The Seventh Court of Appeals affirmed the
controlled substance conviction. Hadnot v. State, No. 07-10-00296-CR (Tex. App.--Amarillo Jun.
13, 2011) (unpublished).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant of his rights to pursue a pro-se petition for discretionary review.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to notify Applicant
that he had a right to file a pro-se petition for discretionary review  The trial court recommends that
relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-10-020296-CR that affirmed his conviction in Cause No. 47,179-A from the 30th District Court of
Wichita County.  Applicant shall file his petition for discretionary review with this Court within 30
days of the date on which this Court's mandate issues.

Delivered: January 16, 2013
Do not publish